        Case 1:18-cr-00834-PAE Document 413 Filed 01/27/20 Page 1 of 31




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------x
UNITED STATES OF AMERICA
                                                              Ind. No.
                                                              18 cr 834 (PAE)
-against-


FUGUAN LOVICK,
                                       Defendant.
---------------------------------------------------------x




                           SENTENCING MEMORANDUM




                                      Jeffrey G. Pittell
                                MAHER & PITTELL, LLP
                                  Attorneys for Defendant
                                 42-40 Bell Blvd., Ste. 302
                                 Bayside, New York 11361
                                      (516) 829-2299
       Case 1:18-cr-00834-PAE Document 413 Filed 01/27/20 Page 2 of 31




                        PRELIMINARY STATEMENT

      This Sentencing Memorandum is submitted on behalf of Fuguan Ramadan

Lovick. Previously, pursuant to a Plea Agreement, Fuguan pleaded guilty to Counts

Six and Seven of the Indictment. Based upon the information set forth herein,

coupled with the information in the Presentence Investigation Report (“PSR”), we

respectfully request the Court impose a sentence of 84 months imprisonment on

Count Seven consecutive to a sentence of one day imprisonment on Count Six.



                         PERSONAL BACKGROUND

                                   Childhood

      Fuguan had a turbulent childhood. Looking back on it, he realizes he never

experienced just being a “kid.”

      By the time he was born, his parents had already ended their relationship and

lived apart from each other. He lived with, and was raised by, his mother in the

Bedford Stuyvesant neighborhood of Brooklyn. Although his mother worked full-

time, as an IRS employee, she earned “barely enough” to support Fuguan and his

brother. Fuguan recalls his family as always being “broke” and living from paycheck

to paycheck.

      Growing up in “BedStuy,” in the 1970's and 1980's, Fuguan was exposed to

crime and violence on a daily basis. Crack was openly sold on street corners. The
       Case 1:18-cr-00834-PAE Document 413 Filed 01/27/20 Page 3 of 31




sound of gunfire was a regular occurrence. One day, when he was nine years old and

walking to school, Fuguan saw someone shot to death a few feet in front of him.

      Fuguan’s exposure to crime and drug use was not limited to times he was on

the street. At times, Fuguan stayed with his father during weekends or school

vacations. From Fuguan’s perspective, his father -- who was a heroin addict -- “never

grew up.” Throughout his childhood, whenever he was with his father, Fuguan saw

him sniffing or shooting up heroin. By the time Fuguan was nine years old, his father

used Fuguan to sell drugs (for his father’s benefit) knowing that, if Fuguan was

caught by the police, he would only be prosecuted as a juvenile offender. One time,

when he was selling drugs for his father, Fuguan was robbed and pistol whipped. He

suffered a broken nose and the fracture never properly healed. Even now, Fuguan has

difficulty breathing through his nose and hears a “pop” whenever he sneezes.



                            Parenthood and Adult Life

      Fuguan’s childhood was cut short when, at age fifteen, he became a father. At

that time, he and his girlfriend, had “no clue” on how to raise their daughter (Naquan

Rogers who is now twenty-five years old). He characterized himself as “a kid trying

to raise a kid.” Not surprisingly, their relationship did not last. When it ended, his




                                          2
       Case 1:18-cr-00834-PAE Document 413 Filed 01/27/20 Page 4 of 31




girlfriend retained custody of Naquan. However, Fuguan has maintained contact with

Naquan who now lives in Pennsylvania.

      During 2008, when Fuguan was thirty years old, he moved to Connecticut to

live closer to his girlfriend, Monique Pinkley, who resided there. Approximately one

year later their relationship ended. However, Fuguan continued to live in Connecticut

because he had a child with Ms. Pinkley. While in Connecticut, he worked a variety

of jobs, primarily earning minimum wage, including being: a sorter at a recycling

center; a stock clerk at a warehouse; and, a janitor at a shopping center.

      During 2016, Fuguan moved to Pennsylvania in order to live closer to Naquan

who had recently given birth to a daughter (Fuguan’s granddaughter).



         Involvement in the Offense and Acceptance of Responsibility

      Fuguan’s offense conduct in this case involved his firing a gun into the air

while inside a hallway in the Barclays Center in Brooklyn. The surveillance video

shows Fuguan was with a group of people -- including some of the co-defendants --

who were being aggressively confronted, and likely on the verge of being be attacked,

by a larger group of people. The video shows a few New York City Police Officers

were present in the hallway. However, the Officers did not undertake action

sufficient enough to defuse the encounter which was escalating into a potential brawl.

                                          3
        Case 1:18-cr-00834-PAE Document 413 Filed 01/27/20 Page 5 of 31




When confronted with this situation, Fuguan took matters into his own hands and

fired a gunshot into the air. The video depicts that, following the firing of the gun,

the confrontation ended and the groups dispersed.

        Fuguan fully accepts responsibility for his conduct. He knows it was wrong

and inexcusable. Although the firing of the gun was not done with the intent to cause

injury to anyone, Fuguan acknowledges this circumstance does not justify his

sneaking a gun into the Barclays Center. He is grateful the discharge of the gun did

not lead to the injury, or death, of an innocent bystander (by a stray bullet) or anyone

else.

        In accepting responsibility for his conduct, Fuguan pleaded guilty and now

faces a mandatory minimum sentence of seven years imprisonment. In furtherance

of his acceptance of responsibility, Fuguan has written a letter to the Court. In his

letter, he acknowledges his conduct was wrong and describes efforts he has

undertaken, while in custody, to improve his life. A full copy of his letter is as

follows:




                                           4
Case 1:18-cr-00834-PAE Document 413 Filed 01/27/20 Page 6 of 31




                               5
       Case 1:18-cr-00834-PAE Document 413 Filed 01/27/20 Page 7 of 31




                              GOOD CHARACTER

      In anticipation of Fuguan’s sentencing, his mother prepared a character letter

on his behalf. In pertinent part, she writes, “speaking with my son he is very

ashamed, remorseful for his actions.” The full copy of her letter is as follows:




                                          6
       Case 1:18-cr-00834-PAE Document 413 Filed 01/27/20 Page 8 of 31




                       POST ARREST BACKGROUND

                            Current Life in Custody

      Following his firing of a gun in the Barclays Center, Fuguan was arrested by

New York City Police and prosecuted, for Criminal Possession of a Weapon and

other charges, in Kings County Supreme Court. During the pendency of this

prosecution, Fuguan was housed at Rikers Island. Following the filing of the

Indictment in this case, he was transferred to MCC New York (“MCC”) where he

currently is in custody. Regarding his tenure in custody, two circumstances are

relevant for the Court’s sentencing consideration.

                                Conditions at MCC

      The conditions of MCC have deteriorated to the point where, as a sentencing

factor, the Court should take into consideration the horrific living environment --

which includes vermin infestations, sewage backups, a lack of proper medical care,

and, “lockdowns” -- present within the facility. The conditions have become so bad

that Judge Berman, by letter published November 24, 2019 in The New York Times,

commented:

      There is at the very least anecdotal evidence that chronic
      understaffing, subpar living conditions, violence, gang activity,
      racial tension and the prevalence of drugs and contraband are
      the norms in many of our prisons. These conditions are
      worsened by the absence of necessary services, including

                                         7
          Case 1:18-cr-00834-PAE Document 413 Filed 01/27/20 Page 9 of 31




      meaningful mental health and drug rehabilitation, not to
      mention adequate heat and hot water. 1

      At times, especially on weekends, Fuguan (along with all the inmates) was kept

on “lockdowns” which lasted as long as one week. A lockdown is a mind numbing

experience. During a lockdown, Fuguan was locked in his unit (a dorm style cell)

with twenty-five other inmates for 24 hours per day. While on the lockdown, Fuguan

was not allowed to access email, make phone calls, go to the law library, obtain

reading material from the general library, visit family, attend programs or participate

in recreation time. Other than walking in circles in the unit, or socializing with other

inmates in the unit, there was no mental stimulation during a lockdown. Despite

being highly punitive, the lockdowns were not inflicted due to misbehavior. They



      1

      A copy of Judge Berman’s letter is included in the Exhibits. Additional
information about the state of MCC is set forth in:

       Aratani, L., The Guardian, August 17, 2019, Rats and raw sewage: Jeffrey
Epstein jail blighted by 'horrible' conditions. Online citation:
https://www.theguardian.com/us-news/2019/aug/17/jeffrey-epstein-new-york-
metropolitan-correctional-center-jail

        Stahl, A, The Gothamist, June 19, 2018, Prisoners Endure A Nightmare 'Gulag'
In Lower Manhattan, Hidden In Plain Sight. Online citation:
https://gothamist.com/news/prisoners-endure-a-nightmare-gulag-in-lower-manhattan-
hidden-in-plain-sight


                                           8
       Case 1:18-cr-00834-PAE Document 413 Filed 01/27/20 Page 10 of 31




were imposed by the BOP due to staffing shortages or other employment issues. In

essence, Fuguan was punished and sanctioned for no reason.

                                  Self Improvement

      While in custody, at both Rikers Island and MCC, Fuguan undertook efforts

to improve his life.

      He is a voracious reader. He estimates he has read more than one hundred

twenty books since he has been in custody. One genre which he enjoys is the “urban

novel.” The stories typically take place in crime ridden inner city neighborhoods.

However, sometimes they present stories of hope where the protagonist seeks to

escape from a life on the “streets.”

      Physically, he keeps fit by doing 200 push ups and sit ups every day.

      Spiritually, he is a devout Muslim. He prays five times a day. Every day, he

reads the Koran and frequently engages in discussions about it with fellow Muslim

inmates.

      Educationally, he takes any course which is available. At MCC, he has taken

courses on Marketing, Public Speaking, Parenting and Music Appreciation. He is

also studying for his GED. When he was at Rikers Island, he took the following

courses:




                                         9
     Case 1:18-cr-00834-PAE Document 413 Filed 01/27/20 Page 11 of 31




Vocational Training                             Self-Improvement
OSHA Certification -                            Networking with Family and
4 hour course in Confined Space                 Friends
OSHA Certification -                            Building Skills for Successful
30 hour course in Safety Training Awareness     Re Entry & Employment
                                                What Do I Personify

 Examples of Certificates earned by Fuguan
 while in custody (additional ones are in the
 Exhibits)
      Case 1:18-cr-00834-PAE Document 413 Filed 01/27/20 Page 12 of 31




                          REQUESTED SENTENCE

      We respectfully request the Court impose a sentence of 84 Months

imprisonment on Count Seven consecutive to a sentence of one day

imprisonment on Count Six (the “Requested Sentence”).

      We contend the Requested Sentence is an appropriate disposition based upon

the following reasons:

      First, 18 U.S.C. §3553(a)(4) requires a sentencing court to take the advisory

sentencing guidelines into consideration. For Court Six, the advisory Sentencing

Guideline range is 6 to 12 months imprisonment. For Count Seven, the advisory

Sentencing Guideline range, which is the statutory mandatory minimum sentence, is

84 months imprisonment to be run consecutive to the term imposed on Count Six.

      By the Requested Sentence, we are requesting the Court impose a Guideline

sentence on Count Seven and impose a modest variance, from the Guideline

minimum sentence, on Count Six.

      As noted in PSR, Fuguan’s Total Offense Level for Count Six is 10 and his

Criminal History Category (“CHC”) is in Category I. As such, his advisory

Sentencing Guideline range is 6 to 12 months and is within Zone B on the Sentencing

Guideline Sentencing Table. For sentencing ranges within Zone B, the advisory

Sentencing Guidelines provide, the minimum term may be satisfied by, “a sentence

of imprisonment that includes a term of supervised release with a condition that
      Case 1:18-cr-00834-PAE Document 413 Filed 01/27/20 Page 13 of 31




substitutes community confinement or home detention [i.e., one day of home

detention or community confinement for one day or imprisonment], provided that

at least one month is satisfied by imprisonment.” U.S.S.G. §5C1.1(c)(2) (emphasis

added). Upon his release from prison, in the normal course, Fuguan will be

subjected to a term of community confinement. As such, by requesting a term of

imprisonment of one day on Count Six, in essence, we are requesting a modest

variance down from one month imprisonment to one day imprisonment.

      As the Supreme Court noted, in Rita v. U.S., the Sentencing Guidelines are

meant to only “reflect a rough approximation of sentences that might achieve

§3553(a)’s objectives.” 127 S.Ct. 2456, 2464, 551 U.S. 338 (2007). In light of this

holding, we submit that a variance down from one month to one day is not abhorrent

to §3553(a)(4).

      Second, we submit the Requested Sentence will not result in an unfair disparity

between defendants with similar conduct and similar records as required by18 U.S.C.

§3553(a)(6).

      The sentencing of three co-defendants Butler, Walter and Martin are relevant

in the context of disparity. A summary of their guilty plea counts and sentences are

as follows:




                                         12
      Case 1:18-cr-00834-PAE Document 413 Filed 01/27/20 Page 14 of 31




 Co-Def.    Guilty Plea Counts                   Sentence Imposed
            Guideline Range
 Butler     Count 5 (924(c) - possession)        60 months
            60 month mandatory minimum           (mandatory minimum)
 Walter     Count 4 (VICAR)                  2 months on Count 4
            Guideline range = 8 to 14 months (a variance of 6 months below
                                             Guideline minimum)

            and                                  and

            Count 5 (924(c) - possession)        60 months (mandatory minimum)
            60 month mandatory minimum           on Count 5
 Martin     Count 1 (Racketeering)               66 months
            Guideline range = 77 to 96           (a variance of 11 months below
            months                               Guideline minimum)

      According to the Government’s sentencing submissions, all three of these

defendants were active members of Nine-Trey. All three were involved in at least

two acts of violence involving guns, to wit: the April 3, 2018 gunpoint robbery and

aiding and abetting the July 16, 2018 shooting where an innocent bystander was shot.

      In comparison, Fuguan was only involved in one act of violence (the Barclays

Center shooting) and no one was injured. In addition, Fuguan did not actively

associate with Nine-Trey. At the time of his offense, he was living in Pennsylvania

and, for many years prior, had been living in Connecticut. On the date of the offense,

he was visiting New York in order to attend the boxing match at the Barclays Center.




                                         13
      Case 1:18-cr-00834-PAE Document 413 Filed 01/27/20 Page 15 of 31




      As noted above, on their §924(c) gun charges, both Butler and Walter were

sentenced to the statutory mandatory minimum sentence. Walter, like Fuguan, also

pled guilty to a VICAR charge and received a six month variance from his applicable

advisory Sentencing Guideline range. Martin, who is alleged to have had a leadership

position, pled guilty to the RICO charge and received a variance of 11 months from

his applicable advisory Sentencing Guideline range.

      By the Requested Sentence, we respectfully request a comparable sentencing

consideration be given to Fuguan. On Count Seven, his §924(c) gun charge, we

request a Guideline sentence which is also the statutory mandatory minimum sentence

(84 months). On Count Six, his VICAR charge, we request a modest six-month

variance. We contend a six-month variance for Fuguan is reasonable as both Walter

and Martin received variances of this amount or greater.

      Moreover, the Requested Sentence is reasonable as Fuguan will still end up

with a sentence higher than these three co-defendants despite his not being an active

member of Nine-Trey nor being involved in multiple acts of violence.

      Third, the conditions Fuguan had to endure at MCC should be a factor the

Court takes into consideration. In pertinent part, 18 U.S.C. §3553(a)(2)(A), provides

“the court shall impose a sentence sufficient, but not greater than necessary, to

comply with . . . the need for the sentence imposed . . . to provide just punishment

for the offense.” (Emphasis added). We submit the conditions at MCC are a basis
       Case 1:18-cr-00834-PAE Document 413 Filed 01/27/20 Page 16 of 31




for a sentencing variance under this section as they exceed the notion of “just

punishment.” We note that, pre-Booker, when downward departures were a basis for

sentencing below the Guidelines, poor prison conditions justified imposition of below

Guidelines sentences. See e.g., U.S. v. Carty, 264 F.3d. 191, 196 (2d Cir. 2001)

(holding that harsh pre-sentence confinement conditions may be a permissible basis

for downward departure). Here, the same rationale should be applied in consideration

of a sentencing variance below the advisory Sentencing Guidelines.

      Fourth, 18 U.S.C. §3553(a)(1) requires a sentencing court to consider the

“history and characteristics of the defendant.” As such, we urge the Court to consider

Fuguan’s personal background as set forth in this Memorandum and the PSR.

      Fifth, when he is released from prison, it will be even more difficult for

Fuguan to obtain a job. When he applies for a job, if a potential employer performs

a background check, the employer will learn Fuguan has a federal felony conviction

for gang-related gun offense. This disclosure will dissuade many employers from

hiring him. Even if only a minimal background check is performed -- for example,

a Google search of the name “Fuguan Lovick” -- a plethora of media reports about

his involvement in Barclays Center shooting are reported. In fact, almost every entry

on the first page of a Google search refers to this case. Undoubtedly, this information

will scare away many potential employers. For the Court’s reference, a copy of the

first page of a sample “Fuguan Lovick” Google search is on the following page:
Case 1:18-cr-00834-PAE Document 413 Filed 01/27/20 Page 17 of 31




12f7120l9



   Go gle   fuguan lovick                                                                             Q.

            0. A11   曰阳回j<!S       Il! Maps   国陆ws        (ÐVî曲曲         : More          Set i"哩JS   TooIs

            AbouI 5，7拥『四l恒(口 45 旦回由}



            Member of Nine Trey Gangsta Bloods Pleads Guilty To April ...
            https:llwww.j国tice.gov )... ) News ) Press Releases T
            May 9, 2019 - G甜甜町 S. Bennan, the Unit国 stal田 Attomey lor Ihe Southem Dislrict 01 New
            Yo础， announced Ihal FUGUAN LOVICK , a欣la "Fu 日anga: p悟d.




            Images for fuguan lovick




            今 More     images for fuguan lovick                                         Report 町"'9自




            9 Trey gangster in Tekashi69's crew pleads guilty to firing gun
            htφs:lIwww.nydailynews.com ) new-yo胀 ，
            May 9, 2019 - ïoday, Fuguan Lovick adrr曾tted 10 a brazen and dangerous act 01 v阳lenæ
            Whîle Însîde 甘'" Ba rdays Cenler wilh Tekashi69 and olher Nine


            Fuguan Lovick        I Wel∞me To KollegeKidd.com
            ht伽s:lIkollegekidd.com    ) news ) 汩g   >1\粤uan-Iovick   T

            V恒wthîsp由.t on Ins恒g旧 mAposl 由ar，回 byK时间e          Kidd (@kolle伊幅dd) on Nov 剖 ， 2018al
            4:30pm PST Te阳白i69is 阳西、9 rackeleerír盲目 and firearms _


            Accused Nine Trey 'Shooter' Pleads Guilty in Tekashi 6ix9ine                        …

            ht伽s:lIwww.complex.com )     music ) 2019/05 T
            May 9, 2019 - Fuguan Lovick, an assodale ofTeka由i 6ix9ine， 副mitted 10 brandi由ingagun al
            theBa陀国ys Center 旧slApríl




            Govemment IDs Defendanl in Tekashi 6ix9ine Case as a ...
            https:llwww.complex.com) music) 2019剧 ，
            A庐 18， 2日 19.Fuguan Lovíck. an as旦E国，teolTeka由 i 6ix9ine, "alm出lalv旧ys carried a
            R阻arm. acc回回ng 10 Ihe f，回s， and lhey'Ve got w阳晤sses 10 back up




            Complex - Fuguan Lovick, an associale of Tekashi 6ix9ine ...
            ht协 IIwww.facebook.c田n ) posls ) fuguan-Iovick-an-assocìale~f-tekashi .. T
            Fuguan Lovicl飞 an associale 01 Teka目li 6ix9ine, "almosl aJways carried a 白rearm" acc四曲r唱 10
            the feds


            Fuguan Lovick, an associale of Tekashi 6ix9ine, "almost ...
            ht伽s:lIm.facebook.com   ) complex ) posts
            Apr 18, 2019 - Fuguan L。回ck. an as目X曰le 01 Tekashi 臼x9ine， "a阳OSI aJways carried a
            fireann. acc嗣同 10 Ihe f国s， and lhey'Ve got w阳坦白 10 back 叩


            Tekashi's 6ix9ine's Associale Fu Banga Admils To Shooling                         ..,

            ht伽s:lIallhiphop.com ) News T
            Mayl日， 2019 - Fuguan "Fu Bar可矿， Lovick admitted 10 being lhe gunman 明巾。自redoπa 剖101
            inside of he Bard町、Cenler 曲同ng an Apríl 2018 boxi呵 mal由


            Tekashi69 Has No lïes To Alleged Affiliale Arresled In ... -                   Vibe
            ht协s:lIwww 响be.com      ) 2018/0 5 ) lekashi69-has-ilιties-Iιalleged-a衍|剧，
            May 8, 2018 - TMZ r，叩orts Bnx直Iyn nalive Fuguan Lovick w画 cha咱国WiIh白白l-<legree
            reddess endar电jefTßenl lor 自由可 a weapon at the arena d田ngthe
       Case 1:18-cr-00834-PAE Document 413 Filed 01/27/20 Page 18 of 31




      Sixth, in consideration of 18 U.S.C. §3553(a)(2)(B) & (C) we submit the

Requested Sentence provides an adequate deterrence to potential future criminal

conduct and alleviates any concern about protecting the public from further crimes.

      The Requested Sentence will result in Fuguan being sentenced to a term of

seven years imprisonment. The length of this term will readily satisfy the need for

specific deterrence and protection of the general public as Fuguan will be in his late

forties when he is released from prison. We submit that, at that age, the likelihood

of recidivism will be low.

      In addition, since the Requested Sentence of seven years is a substantial term

of imprisonment, it will send a message of general deterrence.

      Seventh, by his guilty plea and letter to the Court, Fuguan has fully accepted

responsibility for his actions. He is remorseful and acknowledges what he did was

wrong.

      Eighth, 18 U.S.C. §3553(a)(2)(D) requires a sentencing court to consider the

need for vocational or educational purposes. We submit that seven years is more than

enough time to enable Fuguan to take advantage of the educational and vocational

programs -- which Fuguan has demonstrated he has an interest in pursuing -- offered

at his designated facility.




                                         17
       Case 1:18-cr-00834-PAE Document 413 Filed 01/27/20 Page 19 of 31




       Ninth, §3553(a)(2)(A) states a sentencing court shall consider the need for the

sentence “to reflect the seriousness of the offense, promote respect for the law, and

to provide just punishment for the offense.” We submit the Requested Sentence -- a

term of seven years imprisonment which will be followed by a term of supervised

release -- adequately reflects the seriousness of the offense, promotes respect for the

law and provides just punishment for the offense.



            CREDIT FOR TIME IN NEW YORK STATE CUSTODY

      18 U.S.C. §3585(b) states:

      Credit for Prior Custody.—A defendant shall be given credit toward the service of
      a term of imprisonment for any time he has spent in official detention prior to the
      date the sentence commences—

      (1)    as a result of the offense for which the sentence was imposed; or

      (2)    as a result of any other charge for which the defendant was arrested after
             the commission of the offense for which the sentence was imposed;

      that has not been credited against another sentence.

      Pursuant to this provision, we respectfully request the Court indicate, in the

Judgment of Conviction, that Fuguan be given jail time credit for time he was in New

York City custody during the period from May 6, 2018 through November 19, 2018.

      Initially, Fuguan was arrested on May 6, 2018, by the NYPD, for his

involvement in the Barclays Center shooting. Following his arrest, he was held in


                                          18
       Case 1:18-cr-00834-PAE Document 413 Filed 01/27/20 Page 20 of 31




New York City custody, at Rikers Island, in lieu of $50,000 bail. Subsequently, he

was indicted, and prosecuted in Kings County Supreme Court, under Indictment No.

3499/2018, for Criminal Possession of a Weapon and other charges (the “Brooklyn

Case”). On November 19, 2018, he was transferred to this District, pursuant to a writ

of habeas corpus ad prosequendum, for prosecution on the Indictment which had

been filed in this case. Thereafter, Fuguan has remained in federal custody. Due to

the pending prosecution in this case, the Brooklyn Case was dismissed.

      Under 18 U.S.C. §3585(b)(1), Fuguan is entitled to receive jail credit for the

six months he spent in New York City custody on the Brooklyn Case. Since both the

Brooklyn Case and matter at bar are prosecutions for same incident (to wit: the firing

of a gun in the Barclays Center), the time Fuguan spent at Rikers Island was the

“result of the offense for which the sentence was imposed . . . that has not been

credited against another sentence.” 18 U.S.C. §3585(b)(1).

      However, following imposition of sentencing in this case, in determining

Fuguan’s release date, we are concerned the BOP will deem the date of his federal

arrest, November 19, 2018, as the starting date for the calculation of Fuguan’s release

date. The PSR does not make any reference to the Brooklyn Case and we doubt the

BOP will undertake a criminal history search in order to ascertain if the prosecution

at bar had originally commenced as a state case before becoming a federal one. As

                                          19
         Case 1:18-cr-00834-PAE Document 413 Filed 01/27/20 Page 21 of 31




such, absent any notation in the Judgment of Conviction, the BOP might not be aware

that Fuguan was imprisoned during the period from May 6, 2018 through November

19, 2018. Similarly, the BOP might not be aware that this period of imprisonment

was imposed as a result of the offense and has not been credited against any other

sentence. Accordingly, in order to ensure the BOP is aware of this circumstance, and

to ensure the custodial period from May 6, 2018 through November 19, 2018 is

credited toward the sentence in this case, we request an appropriate notation be made

on the Judgment of Conviction.



                                 CONCLUSION

      Wherefore, based upon the foregoing, we submit the Requested Sentence of a

term of 84 months (on Count Seven) and a consecutive sentence of one day

imprisonment (on Count Six) is a fair and just sentence in this case.

Dated:        January 27, 2020
              Bayside, NY

                                       Respectfully submitted,
                                       /s/
                                       Jeffrey G. Pittell

cc:   Government Counsel of Record (By ECF)
      Fuguan Lovick




                                         20
        Case 1:18-cr-00834-PAE Document 413 Filed 01/27/20 Page 22 of 31




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------x
UNITED STATES OF AMERICA
                                                              Ind. No.
                                                              18 cr 834 (PAE)
-against-


FUGUAN LOVICK,
                                       Defendant.
---------------------------------------------------------x




                 EXHIBITS TO SENTENCING MEMORANDUM


 Item                                                                           Page #
 Certificates earned by Fuguan Lovick while in custody                          1-6
 Letter by Hon. Richard M. Berman to NY Times                                   7-9




                                      Jeffrey G. Pittell
                                MAHER & PITTELL, LLP
                                  Attorneys for Defendant
                                 42-40 Bell Blvd., Ste. 302
                                 Bayside, New York 11361
                                      (516) 829-2299
            Case 1:18-cr-00834-PAE Document 413 Filed 01/27/20 Page 23 of 31
Ex. pg. 1




                          CERTIFICATE OF COMPLETION
                                            This certificate is åwarded to




                                               ~~σP'J
                                 for your completion of the Re-entry Education program



                                         :M arketiη~8 'B asícs
                                                 October 22, 2019
                                                   Æ /)/ ______
            ‘                         Case 1:18-cr-00834-PAE Document 413 Filed 01/27/20 Page 24 of 31
Ex. pg. 2




                                  CERTIFICATE OF COl\宜PLETION
                                                             This certificate verifies that


                                                              Fuguan Lovick

                            has successful1y completed the 4.0-Hour Occupational Sa岛ty and Health Administration
                                      Outreach Training Course in Confined Space on October 26, 2018.


                            Robert Camara                            , Authorized Outreach Trainer .1 4-000106442 (OSHA)

                i As an OSHA Outreach Training Prcgram 位ainer， 1 affirm that 1 have conducted this OSHA Outreach Training
                  Program traip.ing class in accordance with OSHA Outreach Training Program requirements. 1 wil1 document 也is
                                                  -:;                              Upon successful review of my documentation, 1 will
                                                        c'.l .ιt:~11窍~ Ç) rganization.
                                                                     H 咀J，;飞￥ithin 90 calendar days.ofthe end ofthe c1 ass."




                                                                                                电
                                                                                                                                       『




                                                  ‘                                             2   、




                                       ，J
                               Case 1:18-cr-00834-PAE Document 413 Filed 01/27/20 Page 25 of 31
                                                                                            ‘




                                        叶J
                                             ,T                                                         /   ， "".1得.
                                                                                                                                           l




                                        ，

                                             、
                                                                                                                       /,   ..;   ,.
Ex. pg. 3



                                                                                                                                       据理画面旨


                             CERTIFICATE OF COMPLETION                      ,.
                                                                                                                                           '勺F
                                                                     唾悔




                                                          This. certificate verifies that


                                                          Fuguan Lovick

                       has successfully completed the 2.5..;Hour Occupationa1 Safety and Health Administration
                                 Outreach Training Course in Fall Protection on November 9, 2018.


                       Robert Camara                          , Authorized Outreach Trainer 14-000079462 (OSHA)

            As an OSHA Outreach Training Program trainer, 1 affirm 削 1 have conducted this QSHA Outreach Training
            Program training class in accordance with OSHA Outreach Training Program requirements. 1 wil1 document this
            class tJ.my .OSHA Authorizing Training Organization. Upon successful review of my documentation, 1 will
                                                      ,


            provide each student their course completion card within 90 calendar days of the end of the class."




            '
     Case 1:18-cr-00834-PAE Document 413 Filed 01/27/20 Page 26 of 31
                                                                                                                                                           Ex. pg. 4




                                                                                                                                   以




                                                                                                                                   2】
                                                                                                                                    g 叫gsι
                                                                                                     ZO霉。HEH
、、                                                                                                                                                                     4,


                                                                                                                       电如



                                                                                                                                         2
                                                               。
                                     zop




                                                                                                                         guE

                                                                                                                                         …归
                                                              0旦
                                                               4 -时
                                       号。同在m口




                                                                                                                                                  陆 gm
                                                                                                                           何M

                                                                                                                                           。咛
                                                                                                                            叭VR
                                                              VFZ 0




                                                                                                                                            机坠
                                                                                   到鼠目F




                                                                                                                              队内
                                                                                    。。口
                                                                                                           至M




                                                                                                                                                     归
                                            三 pphFOHH问
                                                                呵m




                                                                                                                                                      Jgmg
                                                                                                                       事2
                                                                                                             普m




                                                                                                                                   M
                                                                  。
                                                                  gJ




                                                                                                                       俨""""(      同
                                                                                      M》
                                                                                      同mZ


                                                                                                              町Eq 豆豆




                                                                                                                       ......-<    俨索
                                                                    zo写2EM




                                                                                                                       ℃唁
                                                                                        M且




                                                                                                                                   .~
                                                                                                                                   民
                                                                                         8岛。用




                                                                                                                       ，鸣
                                                                                          笃S




                                                                                                                       。
                                                                                                                       §           g F
                                                                                                                                   一、
                                                                                           。E




                              F                                                                                                    F守            军司
                                                                                             同HHHm




                              H                                                                                        吨萃          何t::r:
                              Z                                                                                        f"-吨
                                                                         树M




                                                                                                                                                 ......、
                                                     eg




                                                                                                                       守飞#.        .~、
                              O                                                                                                                  俨穹

                              罢                                                                                        2·、:=                     ~
                                                       时
                                                                           叶。旦旦­
                                                       自
                                                       Jm




         b习                                                                                                            2           传
                                                         口导




                                                                                                      ge




         ~

                                                                                                                       阅           :2
         n
        毛-咽'                  E
                              \Jtî                                                                                     4 主主        o
                                                                                                                       志哇
         ∞ ，          .\J
         S:/Ò 絮飞
         〉队二                                                                                                                       ~、
                       咱们苦苦




                                                                                                                                   ，圃'
                                                                                                                                    030问




         目百
         ·
         H、




                                                                                                                                   ~、
           J
           ∞E·VOH叶
                 is
                                                                    Rog
                                                                      阳m同江S
                                                                          三SS队
Ex. pg. 5




                                                                                                                   I
 Case 1:18-cr-00834-PAE Document 413 Filed 01/27/20 Page 27 of 31




                                                                                                                     O
                                                                                                                   f
                                                                                  问『
                                                                                   g归gg ‘同
                                                                                         OEZ四"
                                                                    国伴同-同  出院件
                                                                        何R言ι
                                                                        w    -。a-VE臼
                                                                                   M可S队
                                                                                      R
                                                                                      2E-Mn归
                                                                                           o 去g
                                                                                              尘s




                                                                                                                            俨唱、
                                                                                                                         。
                                                                             他vgnS
                                                                                 吼M叫e
                                                                                    三ss立三 2饲忡。何
                                                                                    m
                                                                       -《gmωEF同ω
                                                                     回口比       Fznnom拥m
                                                                                      而p 与口传阴吕立。
                                                                                        '-
                                                                                         归     Eog
                                                                                          。。BM且
                                                                                              )由。岛。叫
                                                                                 ωEE气
                                                                                    Uσ卢臣民mmwHHH吕8
                                                                                                【-8
                                                                                                  c2c
                                                                                                    已由
                                                                                  PGREmp『pogg写段'毛
                                                                                   气卢℃
                                                                                     -F ℃SEggι825g
                                                                               。gRCRopmorzggg
                                                                                            -FF 三口吉它
                                                                                            【




                                                                             s
                                                                      谈
                                                                         恋




                                                                                                               忌、、



                                                                                                                       ;可
                                                                                 飞




                                                                                                              (?

                                                                                                                   各
                                                                           飞




                                                                                                                         总
                                                                    4串
                                                                    】 0。但它
                                                                         -g∞-h-
                                                                              叶m··
                                                                                 旦旦出军。『                时叮怠。-
                                                                                                           但g咀
                                                                                                             〉
                                                                                                             ··∞】严叶C·M
                                                                                                                     】∞。
                                                                                                                       25         。『
            Case 1:18-cr-00834-PAE Document 413 Filed 01/27/20 Page 28 of 31
Ex. pg. 6
Opinion | Jeffrey Epstein’s Death Shows the Need for Prison Reform - The New York Ti...
            Case 1:18-cr-00834-PAE Document 413 Filed 01/27/20 Page 29 of 31
                                                                                  Ex. pg. 7




LETTERS



Jeffrey Epstein’s Death Shows the Need for Prison
Reform
The circumstances of his death warrant a full accounting, the judge in the
criminal case says. Also: Breath testing of drivers; extreme-risk gun laws;
Gauguinʼs art and personal flaws.


     Nov. 24, 2019




      More from our inbox:

      Alcohol Breath Testing

      From a Sandy Hook Dad: Keeping Guns Out of the Wrong Hands

      Tear Down Gauguin?




https://www.nytimes.com/2019/11/24/opinion/letters/jeffrey-epstein-prisons.html           11/26/2019
Opinion | Jeffrey Epstein’s Death Shows the Need for Prison Reform - The New York Ti...
            Case 1:18-cr-00834-PAE Document 413 Filed 01/27/20 Page 30 of 31
                                                                                      Ex. pg. 8




     The Metropolitan Correctional Center in Manhattan. Haruka Sakaguchi for The New York Times



To the Editor:

Re “Guards Napped by Epstein Cell, Indictment Says” (front page, Nov. 20):

The indictment of two Metropolitan Correctional Center guards for not checking on
inmates on the night of Jeffrey Epstein’s death is not the full accounting to which Mr
Epstein’s family, his alleged victims and the public are entitled.

We all agree that it is unthinkable that any detainee, let alone a high-profile detainee
like Mr. Epstein, would die unnoticed at the Metropolitan Correctional Center. It is
the job of the Bureau of Prisons to ensure the safety and security of federal inmates.

It would be a tragic and costly missed opportunity for the Bureau of Prisons and the
United States attorney general to fail to undertake — and to make public — an in-
depth evaluation of prison conditions (not only at the M.C.C.) and to carry out
appropriate reforms.




https://www.nytimes.com/2019/11/24/opinion/letters/jeffrey-epstein-prisons.html              11/26/2019
Opinion | Jeffrey Epstein’s Death Shows the Need for Prison Reform - The New York Ti...
            Case 1:18-cr-00834-PAE Document 413 Filed 01/27/20 Page 31 of 31
                                                                                  Ex. pg. 9
There is at the very least anecdotal evidence that chronic understaffing, subpar livin
conditions, violence, gang activity, racial tension and the prevalence of drugs and
contraband are the norms in many of our prisons. These conditions are worsened by
the absence of necessary services, including meaningful mental health and drug
rehabilitation, not to mention adequate heat and hot water.

Richard M. Berman
New York
The writer, a United States district judge, presided over the Epstein criminal case in
the Southern District of New York.




https://www.nytimes.com/2019/11/24/opinion/letters/jeffrey-epstein-prisons.html           11/26/2019
